
	
		II
		110th CONGRESS
		1st Session
		S. 770
		IN THE SENATE OF THE UNITED STATES
		
			March 6, 2007
			Mr. Harkin (for himself
			 and Mr. Hatch) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Food Stamp Act of 1977 to
		  permit participating households to use food stamp benefits to purchase
		  nutritional supplements providing vitamins or minerals, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Food Stamp Vitamin and Mineral
			 Improvement Act of 2007.
		2.FindingsCongress finds that—
			(1)the dietary patterns of Americans often do
			 not comply with the daily intakes of vitamins and minerals recommended by the
			 Food and Drug Administration;
			(2)children in low-income families and the
			 elderly often fail to achieve adequate nutrient intakes;
			(3)pregnant women have particularly high
			 nutrient needs, which they often fail to meet;
			(4)(A)scientific studies show that nutritional
			 supplements containing folic acid (a B vitamin) may prevent as many as 60 to 80
			 percent of neural tube birth defects;
				(B)the Public Health Service, in September
			 1992, recommended that all women of childbearing age who are capable of
			 becoming pregnant consume at least 0.4 milligrams of folic acid per day to
			 reduce the risk of spina bifida and other neural tube birth defects affecting
			 the fetus; and
				(C)the Food and Drug Administration has
			 approved a health claim that folic acid reduces the risk of neural tube birth
			 defects;
				(5)infants who do not receive adequate intakes
			 of iron may suffer from impaired mental and behavioral development; and
			(6)scientific evidence indicates that
			 increased intake of specific nutrients over an extended period of time protects
			 against diseases and conditions such as osteoporosis, cataracts, cancer, and
			 heart disease.
			3.Use of food stamps to
			 purchase vitamins and mineralsSection 3(g)(1) of the
			 Food Stamp Act of 1977
			 (7 U.S.C.
			 2012(g)(1)) is amended by striking or food
			 product and inserting , food product, or nutritional supplement
			 providing a vitamin or mineral, or both,.
		
